DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The previous cited art upon review was not found to provide for “cutting a slot into underlaying bone tissue” as required by claim 1 and 10. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “removal of additional material”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
However, upon further search and consideration, a new ground(s) of rejection is made in view of Mount et al. (US 2007/0264612 A1) and Rubbert et al. (US 2012/0065756 A1).

Claim Objections
Applicant is advised that should claims 4, 5, 8, and 9 be found allowable, claims 4, 5, 8, and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate of claims 4 and 5 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly presented claim 10 requires the new step of “extracting a tooth and allowing the socket to heal” however this is not supported by the original disclosure. At best the original disclosure taught in the background section that “One modern dental restorative technique is the use of a dental implant to replace a damaged to diseased tooth.”, which lack any teaching of actually extracting a tooth and further lacks any support for allowing a socket to heal. While a prior art teaching of such steps would potentially read on the limitations of claim 1 by cutting a slot into underlying bone tissue by cutting out a tooth, this is more specific than the original disclosure and thus not possible to add into the current claims. 
Appropriate correction is required by either cancelling the claim or removing any new matter from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,5-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mount et al. (US 2007/0264612 A1).
Regarding claims 1 or 10, Mount discloses a method of implanting a custom osseointegrated implant (title and abstract, paragraph [0007] disclosing the implant is made of a material that can osseointegrate), the method of comprising:
Extracting a tooth and allowing the socket to heal (paragraph [0022] all disclosing a tooth has been extracted previously and allowed to heal so as to need cutting of an osteotomy),
 preparing an osseointegrable implant area by cutting a slot into underlying bone tissue and 
clearing soft tissue from over the underlying bone tissue for maximizing the osseointegrable area (paragraph [0028] all disclosing a tooth being extracted and the area allowed to heal then a slot cut into the underlaying bone which also would require the clearing of the soft tissue over the underlying bone tissue that is removed to form an osteotomy. Regarding the term “slot” a review of the specification finds that applicant has linked the term to the structures 410a-g in Figs. 10a-10g which include various shapes beyond a single elongated slot thus the teaching of Mount in paragraph [0022] lines 10-12 disclosing the shape of the osteotomy being custom shaped and paragraph [0043] lines 11-14 disclosing a multi-rooted osteotomy thus reading on the broad term “slot”, paragraph [0040] all, paragraph [0047] lines 1-5);
 and creating a model of the osseointegrable area and the slot (Paragraph [0043] lines 8-16 tacking an impression of the osteotomy slot itself, paragraph [0044] lines 1-5); 
creating an osseointegrable implant based upon the model (paragraph [0044] lines 1-5) ;
 installing the osseointegrable implant into the slot and onto the osseointegrable area (paragraph [0041] lines 1-9);
  and, allowing the osseointegrable area and the slot to heal and osseointegrate with the implant to occur (paragraph [0042] lines 1-6).
Regarding claims 2 and 6, Mount further discloses a step of creating a model of the osseointegrable area and the slot being accomplished by:  creating a physical impression of the osseointegrable area and the slot (Paragraph [0043] lines 8-16 tacking an impression of the osteotomy slot itself); scanning the impression to create a negative digital impression of the osseointegratable area and slot as a three-dimensional image file of said impression(paragraph [0044] lines 1-5 disclosing optical acquisition of the impression which would be a negative digital impression of the area and slot); and, modifying the digital impression in said image file to create the model (paragraph [0044] lines 3-14 disclosing the modifying of the image acquisition file to create the model with additional features).
Regarding claim 3, Mount further discloses the step of creating the osseointegrable implant being accomplished by milling a block of osseointegrable material into a form based upon the model (paragraph [0043] lines 8-11 disclosing CAD/CAM and paragraph [0002] disclosing milling from a block of titanium alloy).	
Regarding claims 5 and 9, Mount further discloses where the block of osseointegrable material containing at least one osseointegrable material selected from the set of osseointegrable materials consisting of: bone, teeth, artificial bone, artificial teeth, coral, seashells, calcium phosphates, calcium carbonate, calcium phosphate tribasic, calcium phosphate dibasic, calcium phosphate monobasic, porcelains, ceramics, cements, and metals (paragraph [0002] disclosing a metal of titanium alloy).
Regarding claim 7, Mount further discloses the step of creating the osseointegrable implant being accomplished by milling a block of osseointegrable material into a form based upon the model (paragraphs [0043] and [0044] disclosing the CAD/CAM for milling the implant based on the image acquisition model).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al. (US 2007/0264612 A1) in view of Rubbert et al. (US 2012/0065756 A1).
Regarding claims 4 and 8, Mount discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where a crown is also milled from the same block of osseointegrable material as the implant. 
However, Rubbert discloses a method of designing and manufacturing a customized dental prosthesis (title and abstract) by milling form a single block an implant and crown as one piece from the same block (Fig. 51 all).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of milling a crown and implant from a single same block of material as taught by Rubbert into the method of implanting a custom osseointegrated implant as taught by Mount for the purpose of providing an implant with reduction in infection rates as taught by Rubbert (paragraph [0029] lines 4-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	09/22/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772